On Petition to Rehear
On July 29,1959, we released an opinion in this case in which the decree of the Chancellor was affirmed. We sustained the motion of the defendant in error, Ralph H. Grissom, Jr., to strike the appellant’s assignments of error on the ground that the same were filed too late. We, however, considered all the evidence in the cause, and the brief of appellant’s counsel reviewing the facts, to determine the merits of the complainant’s claim of compensation.
Comes now the appellant and prays for a rehearing, complaining that the Court erred in not passing upon the assignments of error. In the petition to rehear it is averred “that this action of the'Court was erroneous, in that after the Motion of Appellee was filed that the Appellant filed the record for writ of error, and executed and filed with the Clerk a bond in the sum of $3,000.00, and re-filed the assignments of error with Brief.” Contention is now made “that this action permitted the Appellant to have its assignments of error fully considered by the Court, and that the failure to file the assignments of error with brief within the time required by Rule 14 of this Court was cured by filing the record for *587writ of error and refiling the assignments of error and executing a bond under writ of error.”
Counsel makes reference to T.C.A. sec. 16-323, wbicb provides for special terms upon publication of notice. That section, however, is wholly irrelevant to this situation.
T.C.A. sec. 16-203 provides:
“Times of Supreme Court sessions. — The court shall hold one session each year as follows: At Knox ville on the second Monday in September, at Nashville on the first Monday in December, and at Jackson on the first Monday in April of each year. ’ ’
 That section for many, many years has been construed to express the minimum requirement, i. e., the Court must hold at least one session each year as specified ; in practice also, the Court has construed said section to mean that it may stand in recess from one sitting to another, even though one or more sessions in another Grand Division should intervene between two sessions in the same Grand Division. For example, between the spring and fall sessions in Knoxville the Court has several sessions at Nashville. If counsel will examine the Clerk’s docket at Knoxville for the April session of 1959, it will be found that the docket is headed September Term 1958, April Session 1959.
T.C.A. sec. 16-312 provides:
“Appeals taken before term-. — All appeals, and appeals in the nature of a writ of error, taken from the final judgment or decree of an inferior court, at any time before the sitting of the Supreme Court, shall *588stand for hearing at the first term, without notice to the opposite party.”
T.O.A. sec. 16-313 provides:
“Appeal during term. — An appeal, appeal in the nature of a writ of error, or writ of error may be prosecuted from any final judgment or decree, rendered in an inferior court during the term of the Supreme Court, the record being filed in the court, and the opposite party, or his counsel, notified five (5) days before the hearing.”
These two sections have been construed to mean that appeals should generally be taken to the next term succeeding the time at which an appeal is granted, and they shall stand for hearing at that succeeding term; but that an appellant has the option to appeal to the present or current term of the Court and may have a hearing at that term upon giving his adversary five days’ notice of such desire. Savely v. Phillips, 25 Tenn.App. 654, 166 S.W.2d 780; Gilreath’s History of a Lawsuit, Sec. 453.
It is clear, however, that if, after the record is filed, and the Clerk sets the case for hearing at the current term, and counsel fails to object to the hearing at that time, after proper notice is given by the Clerk, counsel should be, and will be, considered as having waived the right to object to the setting at the current term, and will be required to comply with the lawful rules of Court enacted for the purpose of expediting the business of the Court.
In this case, the record was filed in the Supreme Court on February 16,1959, and notice given to counsel of record. The case was set for hearing on May 1, 1959!, but *589no assignments of error were filed nntil April 29, 1959, which was only three days before the case was heard. As a resnlt of adversary counsel’s motion to dismiss for failure of appellant to file assignments of error and brief in accordance with Rule 14 of this Court, appellant on May 1,1959, filed the record for a writ of error and executed and filed with the Clerk a bond in the sum of $3,000 and re-filed the assignments of error with a brief, as stated supra.
T.C.A. sec. 16-311 provides:
“Rules of practice. — The Supreme Court may make rules of practice for the better disposal of business before it.”
Rule 15, subsec. (2) provides:
“Case affirmed when assignments of error not filed. —When appellants, or plaintiffs in error, in civil cases, fail or refuse to file an assignment of errors and brief, as required by this rule, it will be taken as an abandonment of the appeal or writ or error, and the decree or judgment will be affirmed. Errors not assigned and supported by brief according to this rule, will be treated as waived, but the court, in its discretion, may notice an error overlo.oked by counsel.”
Rules 14 and 15 are reasonable rules for the purpose of expediting the business of the Court and must be complied with where counsel permits a case to be set by the Clerk without objection, even though he might have had the hearing set over to the next succeeding term, if timely objection had been made.
*590These two rules have been discussed and interpreted in State ex rel. Pennington v. Bailey, 196 Tenn. 285, 265 S.W.2d 882.
For the foregoing reasons, we decline the request to set the case down for argument at the September Term at Knoxville. The petition to rehear, based upon issues of fact, is denied because the Court gave full consideration to all the testimony in deciding the question of appellant’s liability, as fully appears in the original opinion.